department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc intl br6 tl-n-5778-97 uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel boston cc lm fsh bos attention barry j laterman special litigation assistant from jacob feldman special counsel cc intl subject this field_service_advice responds to your memorandum received date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend acquiring co tl-n-5778-97 amount a amount b amount c amount d amount e amount f amount g amount h amount i amount j amount k amount l amount m amount n amount o amount p amount q amount r amount s amount t amount u amount v amount w amount x amount y amount z amount aa amount bb amount cc company x company y date date date date pr co product tl-n-5778-97 taxable_year taxable_year taxable_year taxable_year taxable_year taxable_year taxable_year taxable_year taxable_year taxable_year taxable_year taxable_year taxable_year taxable_year taxable_year taxpayer_representative us co year year issues whether the cost sharing payments made by pr co pursuant to a the date cost sharing_agreement in taxable_year sec_1 and and b the cost sharing method of sec_936 in taxable_year sec_3 through are research_and_experimental_expenditures as defined for purposes of sec_174 how should these cost sharing payments be characterized whether or not pr co was properly entitled to amortize its cost sharing payments made to us co under the date cost sharing_agreement and the cost sharing method of sec_936 under sec_174 or some other provision what are the tax consequences of ceasing to amortize such payments as pr co did in taxable_year when it elected to switch to the profit split method did suspending such amortization deductions constitute a change in method_of_accounting notwithstanding the taxpayer’s failure to seek consent to change accounting_method if suspending these amortization deductions constituted a change in accounting_method what is the effect of the change conclusions given the definition of r e expenditures contained in sec_1_174-2 it was not appropriate for pr co to treat payments made pursuant to a the tl-n-5778-97 date cost sharing_agreement and b the cost sharing method of sec_936 as r e expenditures eligible for sec_174 treatment payments made pursuant to the date cost sharing_agreement are not sec_174 r e expenditures but rather payments for the right to use the patents models productions processes or other manufacturing intangibles of us co it additionally appears that the engineering expense shared under the date csa may have included items that are not r e expenditures eligible for the special treatment of sec_174 a sec_936 csm payment is properly characterized as consideration for pre- existing manufacturing_intangible assets ie the equivalent of a royalty payment the definition of product_area_research_expenditures contained in sec_936 also includes expenditures that are not r e expenditures as the term is defined in sec_1_174-2 accordingly payments made pursuant to the cost sharing method of sec_936 are not an r e expenditure as that term is defined in sec_1_174-2 in taxable_year the year in which pr co elected to switch from the cost sharing method to the profit split method pr co made an unauthorized change in its method_of_accounting for the cost sharing payments made to us co under the date cost sharing_agreement in taxable_year sec_1 and and under the cost sharing method of sec_936 in taxable_year sec_3 through pr co should have taken a negative sec_481 adjustment for the unamortized portion of these payments in taxable_year the year in which it made the unauthorized change in method_of_accounting pr co failed to take the sec_481 adjustment in taxable_year and did not request the commissioner’s permission to take the adjustment into account in a different year or years pr co and us co thus lost the ability if otherwise proper but see conclusion above to deduct this amount in any form in subsequent taxable years accordingly in the taxable years at issue taxable years through us co may not claim any deductions attributable to cost sharing payments made in taxable_year sec_1 through facts general background in the three taxable years at issue - taxable years through - us co has claimed dollar_figureamount a in amortization deductions carried over from its wholly-owned subsidiary pr co the amortization deductions claimed in connection with what us co has characterized as sec_174 research and experimental r e expenditures were generated as a result of cost sharing payments made by pr co to us co in years in which pr co had elected to be treated as a possessions_corporation under sec_936 us co has represented that pr co elected to amortize the amount of each annual cost sharing payment over a ten-year period under sec_174 rather than take a current deduction tl-n-5778-97 after its incorporation in year pr co entered into agreements to share research costs and benefits with us co and certain other affiliated companies these agreements are not presently available for inspection and their terms can only be inferred from other available documentation such as the cost sharing_agreement of date date csa which replaced them the date csa indicates that pr co had entered into separate cost sharing agreements with us co company x and company y as well as a cost sharing_agreement of date date csa which was jointly executed by us co company x and company y the date csa indicates that pursuant to these earlier agreements us co pr co company x and company y had shared both the costs and results of the development of product and the manufacturing and production information relating thereto in the year of the date csa pr co apparently began to amortize what it termed research_and_development costs over years months pr co treated the cost sharing payments it made under that agreement and under any other similar agreements as r e expenditures subject_to such amortization under sec_174 the date csa years taxable_year sec_1 and on date a date during taxable_year us co pr co company x and company y jointly executed the date csa under its terms the parties purported to share ratably in the joint costs of research_and_development more precisely the parties agreed to share their total corporate engineering expense which was loosely defined as engineering expense the total corporate engineering expense was allocated among the parties based upon the ratio of an individual party’s sales to the total sales of all parties as adjusted for certain_sales transactions among the parties if a party were allocated more corporate engineering expense than it had incurred the party made a cost sharing payment to reimburse the others if a party were allocated less corporate engineering expense than it had incurred the party received reimbursement under the date csa each party had free access to the finished intangibles held by the other parties and had the exclusive right to exploit such intangibles within its assigned geographic area each party also had similar access and rights with respect to intangibles that would subsequently result from current corporate engineering expense provided it remained a party to the agreement the date csa generally provided that the party whose employees agents or servants developed any intangible owned that intangible the parties agreed however that us co was to be assigned all copyrights on software developed by the other parties we assume that us co personnel conducted the relevant intangible see date csa pp see date csa p tl-n-5778-97 development so that us co not pr co was the owner of all relevant intangibles in accordance with these provisions of the date csa the date csa was to be automatically renewed from year to year but could be terminated upon any party’s breach of a material term of the agreement or upon certain other extraordinary events eg a party’s bankruptcy or insolvency or government proceedings under eminent_domain failure by pr co to make the date csa payments would have constituted a material breach triggering the termination provisions upon such termination the relevant party lost all rights accrued in the period preceding termination to use the intangibles held by the other parties in certain circumstances this party also surrendered all ownership rights in its own intangibles to us co since we assume that us co was the owner of all relevant intangibles in accordance with the provisions of the date csa discussed in the preceding paragraph any default of pr co’s rights under the termination provisions would be to us co not pr co accordingly a termination would not involve any buy-out or other consideration to pr co on account of any rights under the date csa in taxable_year and thereafter the corporate engineering expense incurred by pr co if any was substantially less than its allocated share of total corporate engineering expense under the date csa accordingly pr co was liable for a cost sharing payment in every year covered by the date csa pr co treated these cost sharing payments as r e expenditures and amortized them over ten years under sec_174 cost sharing method years taxable_year sec_3 through in taxable_year pr co elected to use the cost sharing method csm of sec_936 under the csm pr co was required to make a cost sharing payment to us co for its share of the product_area_research_expenditures - broadly the research_and_development expenses of the us co affiliated_group with respect to products of the type manufactured by pr co this cost sharing payment the sec_936 csm payment was deductible by pr co which reduced its income and thus its possessions_corporation tax_credit under sec_936 consistent with pr co’s election of the csm the date csa was amended to provide that the obligations of pr co thereunder would be deemed satisfied by the payment of the amount calculated under sec_936 of the internal_revenue_code ie the sec_936 csm payment the amendment notes - and adds to the preamble of the date csa - that csm taxpayers are required by statute to make the sec_936 csm payment and that no credit will be given for payments pursuant to any other agreement the amendment is not dated but provides that it is effective for taxable_year and subsequent taxable years tl-n-5778-97 in the years in which it elected the csm pr co appears to have made payments to us co in amounts equal to the sec_936 csm payment pursuant to the amended date csa us co treated these payments as satisfying pr co’s obligations under both sec_936 and the date csa it is not known whether the cost sharing payment under the original formula of the date csa would have been higher than the sec_936 csm payment in any of these years during the csm years pr co appears to have treated the sec_936 csm payments as sec_174 r e costs and amortized them over years in these years pr co reported net cost sharing amounts on the schedules p on line of part i attached to its forms but left blank line a cost sharing amount of part ii of its forms pr co instead reported a research development amortization amount as part of the definitely allocable deductions on line b of part ii of form_5735 in taxable_year sec_3 and pr co itemized its line b definitely allocable deductions reporting dollar_figureamount b for taxable_year and dollar_figureamount c for taxable_year for research development we do not have an itemization of pr co’s definitely allocable deductions for taxable_year sec_5 and but the line b amount is equal to the form_4562 r d amortization amount in taxable_year and close to the form_4562 r d amortization amount in taxable_year profit split method years taxable years though effective taxable_year pr co elected to switch from the csm to the profit split method psm pr co remained on the psm through taxable_year pr co the instructions for line a of part ii of form_5735 state include the sum of all cost sharing amounts entered on line of part i of schedule s p if the cost sharing method applies similarly line of part i of schedule p states if the cost sharing method applies also include the net cost sharing amount on line a of part ii of form_5735 and on line page form_1120 of the possessions_corporation in taxable_year pr co reported r d amortization in the amount of dollar_figureamount b on form_4562 this same amount was included for r d amortization in the other deductions reported on line of form_1120 in taxable_year pr co reported r d amortization in the amount of dollar_figureamount d on form_4562 dollar_figureamount c was included for r d amortization in the other deductions reported on line of pr co’s form_1120 the difference between dollar_figureamount c and dollar_figureamount d is immaterial in taxable_year line b definitely allocable deductions and the form_4562 r d amortization amount were both dollar_figureamount e in taxable_year line b definitely allocable deductions were dollar_figureamount f and the form_4562 r d amortization amount was dollar_figureamount g tl-n-5778-97 made cost sharing payments during the psm years which it deducted in full each year as r d expense profit split method in the psm years pr co stopped taking deductions for amortization of earlier years’ r d costs and maintained an amortization schedule which included the psm years’ r d expenses on a memorandum account basis the treatment of r d during the psm years is not entirely clear research_and_development amounts appear at three points in pr co’s income_tax returns for the psm years r d expenses are included in the other deductions amount on line of form and presumably in the definitely allocable deductions on line 7b of part ii of form_5735 in taxable years and it appears that deductions for items in addition to r d were included in the line 7b definitely allocable deductions we do not have an itemization in taxable_year line 7b does not match ie is greater than the line r d expense deduction on form_1120 the third appearance of r d in these returns is on line 4c of part ii of the schedules p research_and_development expenses this amount is equal or close to the amount used in the form_1120 calculation in some years taxable years and but not in taxable_year dollar_figure the r d expenses deducted by pr co on line of form_1120 in taxable years and were dollar_figureamount h dollar_figureamount i and dollar_figureamount j respectivelydollar_figure the psm does not require cost sharing payments according to us co however pr co made cost sharing payments to us co in taxable years and that approximated the line deduction amounts after adjustment for manufacturing r d expense profit split method is included in the itemization of pr co’s line other deductions for taxable years and our copy of pr co’s taxable_year return does not include an itemization of other deductions in taxable years and the amount of pr co’s line r d deduction is the same as the definitely allocable deduction amount on form_5735 as noted we do not have an itemization of pr co’s other deductions for taxable_year we additionally note that pr co appears to have entered the incorrect amount on line 4d of part ii on a number of its schedules p the line 4d amount the greater of line 4b or 4c serves as floor for the r d deductions used in the computation of combined taxable_income us co provided more information regarding its tax returns for the psm years in an undated response to an idr entitled information_document_request int’l - dated date subject pr co profit split returns in this response us co noted without explanation that i nformation for taxable_year is not available tl-n-5778-97 projectsdollar_figure us co presented the following reconciliation of pr co’s psm year r d payments with the line deduction amounts taxable_year taxable_year taxable_year cost sharing transfer price amount l amount m amount n actual cash payment of transfer price amount o15 amount p amount q less mfg projects amount r amount s amount t a b current r d per amort sch r d - form_1120 line difference b - a amount u amount h amount k amount v amount w amount i amount j amount x amount y us co has stated that the line r d expense deductions in the psm years approximate pr co’s current_year r d expenditures this statement begs the question of how exactly pr co’s r d expenses were calculated in these years since these expenditures are essentially a legal accounting creation that is determined under a particular set of rules given the number of inconsistencies and calculation errors in pr co’s returns for the psm years17 - as well as the absence of an itemization of pr co’s taxable_year other deductions - it is difficult to characterize how pr co determined the amounts deducted on line see the idr response cited supra note the differences do not appear to be material except in taxable_year when the line amount was dollar_figureamount k in excess of the actual payment us co has not been able to determine why there is a difference of this amount see id there is an insignificant difference between these amounts and the sum of the cost sharing amounts reported on line of part i of the relevant years’ schedules p us co appears to have made an error in calculating this amount percent of amount l is amount z this statement is contained in an undated follow-up to the idr response cited supra note entitled information_document_request int’l - dated date subject pr co profit split returns response to question review of the draft statement of facts prepared by the irs as noted above for example in taxable years and pr co did not enter the correct amount the greater of line b and c on line d of several of its schedules p tl-n-5778-97 in taxable_year the line amount most closely approximate sec_120 percent of the sum of the schedule p csm amounts during the psm years percent of the csm amount served as a floor on r d expenses in making the combined taxable_income cti calculation see sec_936 in taxable years and the line amount most closely approximate sec_110 percent of the schedule p csm amounts during the psm years percent of the csm amount served as a floor on a csm taxpayer’s share of product_area research ie the sec_936 csm payment dollar_figure see sec_936 it seems clear however that the line r d expense deductions do not represent amortization of r d no amortization was reported on pr co’s form sec_4562 for taxable years through nor do the line r d expense deductions approximate the relevant years’ memorandum account amortization amounts from pr co’s amortization schedule taxpayer_representative also states that for taxable years through ie the psm years t here were no additional deductions claimed for amortization of previously incurred r e expenditures ie for unamortized amounts arising in years prior to taxable_year us co states that except for taxable_year the line r d expense deductions agree within approximate amounts to the amortization schedule ie the current_year r d expense however calculated dollar_figure in conclusion it is difficult to say with certainty what exactly pr co deducted to reflect its use of intangibles during the psm years or how this amount was calculated however the current_year r d expense was calculated pr co appears to have deducted the entire amount in each psm year rather than amortizing it over years during the psm years it also appears that pr co did not take into account any amortization of r d amounts accumulated in the date csa and csm years these circumstances suggest that pr co applied an incorrect floor on r d expenses in its cti calculations for these years this advice however does not express an opinion on the accuracy of the psm year cti calculations we were not provided with a form_4562 for taxable_year see the undated memorandum prepared by taxpayer_representative entitled memorandum discussing acquiring co’s position regarding r e amortization arising from pr co see the idr response cited supra note as noted above us co stated it was unable to determine the reason for the difference in taxable_year we also note that we could not evaluate the accuracy of this statement with respect to taxable_year without an itemization of that year’s line deductions tl-n-5778-97 taxable_year and subsequent years effective the first day of taxable_year pr co elected out of sec_936 and joined the us co consolidated_group taxpayer_representative states for taxable_year through taxable_year pr co continued to deduct its previously unamortized r e expenditures in taxable_year sec_11 and sec_12 pr co incurred r e expenses totaling dollar_figure amount cc with us co recording the corresponding income relative to these cost sharing charges consistent with pr co’s established tax_accounting method these amounts were capitalized and amortized over years pr co did not make any cost sharing payments to us co in taxable years through according to its amortization schedule in taxable_year sec_11 though pr co appears to have claimed amortization deductions for i the unamortized portion of cost sharing payments made in the date csa csm and psm years and ii the cost sharing charges paid in taxable_year sec_11 and sec_12 a comparison of us co’s line deductions in these years - which include under various labels amounts for pr co r d - with pr co’s amortization schedule appears to confirm that these deductions do in fact represent amortization the relevant line deduction amounts are equal to the current taxable_year amortization schedule amounts in taxable years and these amounts differ by one dollar in taxable_year sec_11 and and by an amount we do not consider significant dollar_figureamount aa in taxable_year it is important to note however that the amortization schedule appears to include r d amounts for the psm years and thus does not reflect pr co’s choice to expense rather than capitalize current psm year r d expenses as a result to the extent the relevant line deduction amounts were determined using the amortization schedule us co would appear to have improperly deducted the same psm year r d expenses twice once in full in the years incurred taxable years through and again in taxable_year and subsequent taxable years over the remaining portion of the relevant 10-year amortization period through the inclusion of psm year r d expenses in the amortization schedule us co appear sec_22 see the memorandum cited supra note in taxable_year sec_11 and sec_12 these amounts appear as research_and_development in the itemization of pr co deductions in taxable years and these amounts appear as amortization - in service prior year in the itemization of pr co deductions in taxable_year this amount appears as amortization of puerto rican r d in the itemization of us co deductions tl-n-5778-97 to have overstated its deduction for amortization of pr co r d by dollar_figureamount bb in each of taxable_year sec_11 through pr co was liquidated into us co on date a date near the end of taxable_year taxpayer_representative states that a s successor_in_interest to pr co’s tax_attributes us co continued to amortize the remaining pr co capitalized r d expenditures us co was acquired by acquiring co in year law and analysis sec_936 sec_936 provides a qualified possessions corporation25 a credit against the united_states income_tax attributable to non-u s source taxable_income from the active_conduct_of_a_trade_or_business within a possession_of_the_united_states or the sale_or_exchange of substantially_all the assets used by the taxpayer in the active_conduct of such trade_or_business and qualified_possession_source_investment_income sec_936dollar_figure special rules apply however to a possessions corporation’s income that is attributable to intangible_property sec_936 provides that the intangible_property_income of a corporation electing the application of sec_936 shall be included on a pro_rata basis in the gross_income of its u s shareholders as u s -source income unless the possessions_corporation elects one of two methods for allocating intangible_property_income between the possessions_corporation and its u s affiliate s the cost sharing method or the see the memorandum cited supra note a qualified possessions_corporation must be incorporated in the united_states have derived at least of its gross_income from the active_conduct_of_a_trade_or_business within puerto rico or another u s possession in the years preceding the close of the taxable_year have derived at least of its gross_income from sources within a possession_of_the_united_states for that same 3-year period and elect possessions_corporation status see sec_936 the small_business job protection act of p_l_104-188 terminated the puerto rico and possession_tax_credit for tax years beginning after date see sec_936 special phase-out rules apply to existing credit claimants’ active business income tl-n-5778-97 profit split methoddollar_figure once made an election to use the cost sharing method or the profit split method may not be revoked without consent sec_936 the cost sharing method csm a sec_936 corporation that elects the cost sharing method must make a payment generally to the parent of the u s consolidated_group for its share of the affiliated group’s product_area_research_expenditures sec_936 product_area_research_expenditures include r e expenses deductible under sec_174 qualified_research_expenses under sec_30 payments such as royalties for the right to use a patent invention formula process design pattern or know-how and a proper allowance for amounts incurred in the acquisition of depreciable or amortizable manufacturing_intangible property see sec_936 the possessions corporation’s share of product_area_research_expenditures is determined by the proportion of the possessions corporation’s third-party sales in the relevant product_area to the total third-party sales in the relevant product_area by all members of the affiliated_group for tax years beginning after date the csm payment amount shall not be less than percent of this proportion of product_area_research_expenditures nor shall it be less than the inclusion or payment that would be required under sec_367 or sec_482 if the sec_936 corporation were a foreign_corporation sometimes referred to as the commensurate-with-income floor sec_936 the csm payment does not constitute taxable_income to the recipient but rather reduces the deductions and the amount of reductions in earnings_and_profits otherwise allowable to the appropriate domestic_member s of the affiliated_group sec_936 the regulations provide the following explanation question what is the effect of the cost sharing method answer the cost sharing payment reduces the amount_of_deductions and the amount of reductions in earnings_and_profits otherwise allowable to the u s affiliates other than tax-exempt sec_936 was enacted as part of the tax equity and fiscal responsibility act of through this provision congress intended to ensure taxation of at least a portion of the income derived from intangible_property transferred tax-free from u s_corporations to their affiliated possessions_corporations see joint_committee on taxation staff general explanation of the revenue provisions of the tax equity and fiscal responsibility act of 97th cong 2d sess cid cid cid cid tl-n-5778-97 affiliates within the affiliated_group with respect to each affiliated_group above the reduction of deductions shall be applied first to deductions under sec_174 then to deductions under sec_162 and finally to any other deductions on a pro_rata basis sec_1_936-6 q a notice_88_123 1988_2_cb_458 the sec_482 white paper focuses primarily on cost sharing under sec_482 but it also discusses the nature of csm payments the sec_482 white paper states the cost sharing payment made by a possessions_corporation pursuant to the special cost sharing election under sec_936 c i i must be determined under those rules and not under a contractual cost_sharing_arrangement that would otherwise govern the charges incurred by the participants indeed the statute and regulations explicitly provide that the sec_936 cost sharing payment shall not be reduced by a contractual cost sharing payment the amount_paid under sec_936 entitles the possessions_corporation to be treated as the owner of manufacturing intangibles previously developed by its u s affiliates the fact that a possessions_corporation has entered into a cost_sharing_arrangement for the development of future intangibles and is paying a lesser amount under that arrangement does not affect the amount required under the sec_936 cost sharing election indeed since the sec_936 cost sharing payment is compensation_for intangibles previously developed and the sec_482 cost sharing payment made pursuant to the contractual cost sharing_agreement is for the cost of developing new intangibles both amounts appropriately must be paid initially - one by statutory election and the second pursuant to the contractual arrangement it might be argued that once intangibles are developed under the sec_482 cost_sharing_arrangement the possessions corporation’s sec_936 cost sharing payment should be reduced so that the possessions_corporation does not pay a second time for that intangible the statute however precludes that result c b pincite citations omitted emphasis added the statute provides that f or purposes of determining the amount of its gross_income derived from the active_conduct_of_a_trade_or_business in a possession with respect to a product produced by or type of service rendered by the electing tl-n-5778-97 corporation a corporation validly electing the csm shall be treated as the owner for purposes of obtaining a return thereon of manufacturing intangibles sec_936 emphasis added given the language of the statute such treatment does not apply for other purposes such as the character of the sec_936 csm payments which must be determined under generally applicable principles where an electing_corporation fails to make timely payment of all or part of the sec_936 csm payment the amount of the payment required to be paid shall be increased by the amount of interest that would have been due under sec_6601 had the unpaid portion of the payment been an amount of tax the amount by which a sec_936 csm is so increased shall not be treated as a cost sharing payment or as interest where failure to make timely payment is due in whole or in part to fraud or willful neglect the electing_corporation shall be deemed to have revoked its election sec_936 the profit split method psm the profit split method is the other election available to prevent the attribution of a sec_936 corporation’s intangible_property_income to its u s shareholders see sec_936 the psm begins with a computation of the combined taxable_income cti of the affiliated_group from covered sales of possession products see sec_936 once cti is determined percent is allocated to the sec_936 corporation cti computed without regard to the last sentence of sec_936 less the amount allocated to the sec_936 corporation is allocated to the appropriate u s affiliate s under the psm no cost sharing payment is required and even if it continues to be made there is no tax effect cti is computed for each product produced or type of service rendered by the electing possessions_corporation cti is determined by deducting from the gross_income of the affiliated_group other than foreign affiliates derived from covered sales of such product or type of service all expenses losses and other deductions properly apportioned or allocated to gross_income from such sales or services and a ratable part of all expenses losses or other deductions which cannot definitely be allocated to some item or class_of_gross_income which are incurred by the affiliated_group other than foreign affiliates see sec_936 the last sentence of sec_936 provides for a floor on the r d costs allocated to the gross_income of the affiliated_group other than foreign affiliates derived from covered sales tl-n-5778-97 notwithstanding any other provision to the contrary in computing the combined taxable_income for each such product or type of service rendered the research development and experimental costs expenses and related deductions for the taxable_year which would otherwise be apportioned or allocated to the gross_income of the affiliated_group other than foreign affiliates derived from covered sales of such product produced or type of service rendered in whole or in part by the electing_corporation in a possession shall not be less than the same proportion of the amount of the share of product_area research determined under subparagraph c i i without regard to the third and fourth sentences thereof by substituting percent for percent in the second sentence thereof in the product_area which includes such product or type of service that such gross_income from the product or type of service bears to such gross_income from all products and types of services within such product_area produced or rendered in whole or in part by the electing_corporation in a possession sec_936 in sum in computing cti the cost sharing payment that would have been required under the csm calculated by substituting percent for percent and without regard to the commensurate-with-income floor serves as a floor for the r d deduction election of the csm or psm generally an election to use either the csm or psm must be made on or before the due_date prescribed by law including extensions for filing the tax_return of the electing_corporation for its first taxable_year after date an election to use either the csm or psm is binding on the electing_corporation and may be revoked by the electing_corporation only with the consent of the secretary under certain circumstances however the electing_corporation will be deemed to have revoked its election see sec_936 sec_174 treatment of r e expenditures under sec_174 under sec_174 taxpayers may use one of two methods_of_accounting for r e expenditures taxpayers may deduct their r e expenditures in the tax_year in which they are paid_or_incurred or they may elect to amortize r e expenditures over a period of not less than months sec_174 and b sec_1_174-1 absent an election under sec_174 r e expenditures must be charged to capital_account sec_1_174-1 tl-n-5778-97 the election to treat r e expenditures as deferred expenses under sec_174 applies only to those expenditures which are chargeable to capital_account but not chargeable to property of a character subject_to the allowance under sec_167 relating to the allowance for depreciation or sec_611 relating to the allowance for depletion thus the election under sec_174 applies only if the property resulting from the r e expenditures has no determinable useful_life if the property resulting from the expenditures has a determinable useful_life sec_174 is not applicable and the capitalized expenditures must be amortized or depreciated over the determinable useful_life amounts treated as deferred expenses are properly chargeable to capital_account for purposes of sec_1016 relating to adjustments to basis_of_property further if expenditures that the taxpayer has elected to defer and deduct ratably over a period of time in accordance with sec_174 result in the development of depreciable_property deductions for the unrecovered expenditures beginning with the time the asset becomes depreciable in character shall be determined under sec_167 relating to depreciation and the regulations thereunder sec_1_174-4 and in addition to the methods_of_accounting for r e expenditures under sec_174 sec_59 allows a taxpayer with sec_174 r e expenditures to elect to capitalize and amortize r e expenditures over a 10-year period beginning in the taxable_year in which the expenditure was paid_or_incurred sec_59 further the sec_59 election can be made with respect to any portion of any qualified_expenditure sec_59 the legislative_history of the section indicates that an election under sec_59 can be made dollar for dollar h_r rep 99th cong 1st sess vol c b a taxpayer may adopt the current_expense method or the deferred expense method without the consent of the secretary for the taxpayer’s first tax_year for which r e expenditures are paid_or_incurred the election to treat r e expenditures as current expenses is made by deducting the expenses on the tax_return for the year in which the expenses were paid_or_incurred the election to treat r e expenditures as deferred expenses is made by attaching a statement to the taxpayer’s return for the first taxable_year to which the election is applicable sec_1_174-3 sec_1_174-4 see also revrul_76_324 1976_2_cb_77 a taxpayer may with the consent of the commissioner adopt the current_expense method at any time when adopted with consent the method shall apply only to expenditures incurred during the tax_year for which the request to adopt the current_expense method is made and to expenditures paid_or_incurred in subsequent years sec_1_174-3 the election to treat r e expenditures as deferred expenses must be made not later than the time prescribed by law for filing the return for the taxable_year including extensions for which the deferred expense method is to be adopted if the taxpayer has adopted the current_expense method for r e expenditures the tl-n-5778-97 taxpayer may not elect to defer and amortize any r e expenditures unless permission to do so is granted sec_1_174-4 and if the current_expense method is adopted under sec_174 that method shall apply to all expenditures described in sec_174 and must be adhered to in computing taxable_income for the taxable_year and for all subsequent taxable years unless the commissioner authorizes a change to a different method with respect to part or all of these expenditures sec_1_174-3 similarly if the deferred expense method is elected under sec_174 the taxpayer must adhere to that method and amortization period in computing taxable_income for the taxable_year of the election and for all subsequent taxable years unless a change to a different method or to a different period is authorized with respect to part or all of this expenditure a taxpayer may file an application_for permission to change to a different method of treating r e expenditures all of the information listed in sec_1 b must be included in the application a change_of method can be requested for a taxpayer’s r e expenditures on a project by project basis in addition a taxpayer may file an application_for permission to change to a different amortization period for deferred expenses the application must include the information required by sec_1_174-4 a valid deferred expense election may not be revoked by filing an amended_return revrul_83_138 1983_2_cb_50 sec_1016 and provides that proper adjustment in respect of the property shall in all cases be made for amounts allowed as deductions as deferred expenses under sec_174 and resulting in a reduction of the taxpayer’s taxes but not less than the amounts allowable under sec_174 for the taxable_year and prior years and for amounts allowed as deductions under sec_59 expenditures eligible for sec_174 treatment expenditures eligible for the special treatment of sec_174 must be r e expenditures as defined in sec_1_174-2 the current version of sec_1_174-2 hereinafter sec_1_174-2 applies to taxable years beginning after date and therefore did not apply to the date csa years taxable_year sec_1 and nor to the csm years taxable_year sec_3 through see sec_1_174-2 the version of sec_1 a applicable in taxable_year sec_1 through is that contained in t d 1957_2_cb_181 hereinafter sec_1_174-2 both versions of sec_1_174-2 contain essentially the same language sec_1_174-2 defines r e expenditures as follows the term research or experimental expenditures as used in sec_174 means expenditures incurred in connection with the taxpayer’s trade_or_business which represent research_and_development costs in the experimental or laboratory sense the term includes generally all tl-n-5778-97 such costs incident to the development of an experimental or pilot_model a plant process a product a formula an invention or similar_property and the improvement of already existing property of the type mentioned t d 1957_2_cb_181 pincite accord sec_1_174-2 dollar_figure sec_1_174-2 provides that r e expenditures do not include expenditures_for ordinary testing or inspection of materials or products for quality control efficiency surveys management studies consumer surveys advertising or promotions acquisition of another’s patent model production or process or research in connection with literary historical or similar projects t d 1957_2_cb_181 pincite accord sec_1_174-2 the provisions of sec_174 and sec_1_174-2 apply not only to costs paid_or_incurred by a taxpayer for research_and_experimentation carried on directly by the taxpayer but also to costs paid_or_incurred for research or experimentation undertaken by a third party in behalf of the taxpayer expenditures_for r e undertaken by a third party in behalf of the taxpayer however are not sec_174 expenditures to the extent that they represent expenditures_for the acquisition or improvement of land or depreciable_property used in connection with the research or experimentation to which the taxpayer acquires rights of ownership sec_1_174-2 accord sec_1_174-2 sec_1_174-2 provides the following clarification expenditures represent research_and_development costs in the experimental or laboratory sense if they are for activities intended to discover information that would eliminate uncertainty concerning the development or improvement of a product uncertainty exists if the information available to the taxpayer does not establish the capability or method for developing or improving the product or the appropriate design of the product whether expenditures qualify as research_and_experimental_expenditures depends on the nature of the activity to which the expenditures relate not the nature of the product or improvement being developed or the level of technological advancement the product or improvement represents cid cid cid cid cid cid cid tl-n-5778-97 under sec_1_174-2 expenditures_for the acquisition or improvement of land or for the acquisition or improvement of other_property which is subject_to the allowances for depreciation or depletion are not eligible for the sec_174 election the allowances for depreciation or depletion however may be considered expenses subject_to the election sec_1_174-2 provides that expenditures_for research or experimentation which result as an end product of the research or experimentation in depreciable_property to be used in the taxpayer’s trade_or_business may be allowable as a current_expense deduction subject_to the limitations of sec_1_174-2 under sec_1_174-2 the cost of materials labor and other elements involved in the construction or installation of depreciable_property are not r e expenditures eligible for expensing under sec_174 in addition sec_1_174-2 provides that if expenditures_for research or experimentation are incurred in connection with the construction or manufacture of depreciable_property by another they are deductible under sec_174 only if made upon the taxpayer’s order and at its risk no deduction is allowed if the taxpayer purchases another’s product under a performance guarantee whether express implied or imposed by local law unless the guarantee is limited to engineering specifications or otherwise in such a way that economic utility is not taken into account issue - character of cost sharing payments made pursuant to a the date csa in taxable_year sec_1 and and b the csm in taxable_year sec_3 through based on the date csa and sec_936 it was not appropriate for pr co to treat the date csa payments or the sec_936 csm payments as r e expenditures eligible for sec_174 treatment sec_1_174-2 provides that sec_174 r e expenditures do not include the costs of acquiring another’s patent model production or process accord sec_1 a accordingly since as discussed below the date csa payments and the sec_936 csm payments had the character of annual consideration for_the_use_of us co’s manufacturing intangibles in existence from time to time such payments were ineligible for amortization pursuant to sec_174 the date csa gave pr co the right to exploit certain existing us co affiliated_group intangibles within its assigned geographic area that right was effectively conditioned on pr co’s payment of the date csa payments failure by pr co to make such payments would have constituted a material breach triggering the termination provisions since it is assumed that us co was the owner of all relevant intangibles in accordance with the provisions of the date csa previously discussed any default of pr co’s rights under the date csa termination provisions would be to us co not pr co accordingly a termination would not tl-n-5778-97 involve any buy-out or other consideration to pr co on account of any rights under the date csa thus while labeled cost sharing payments in our view the date csa payments were in substance royalty consideration for the right to use us co’s manufacturing intangibles us co owned the manufacturing intangibles transferred them for use to pr co but retained significant rights in those intangibles such as upon a termination of the date csa that would be triggered by a breach of pr co of its obligation to pay the date csa payments us co also retained the exclusive right to use the intangibles in the united_states and many other parts of the world under the case law therefore the transaction between us co and pr co was a license since the transferor us co retained rights of substantial value see eg liquid paper corp v united_states cl_ct pincite citing hooker chemicals plastics corp v united_states ct_cl bell intercontinental corp v united_states ct_cl e i dupont de nemours co v united_states ct_cl and 378_f2d_595 5th cir the above analysis also applies with regard to the sec_936 csm payments in addition the statute and the white paper confirm the analysis the statute defines the commensurate-with-income floor on the csm payment amount as the inclusion or payment that would be required under sec_367 or sec_482 if the electing_corporation were a foreign_corporation - ie amounts commensurate with the income attributable to a transfer or license of existing intangible_property see sec_936 this statutory language is thus evidence that congress considered the character of sec_936 csm payments to be in the nature of consideration for pre-existing intangibles the statute is also clear that the treatment of a corporation validly electing the cost sharing method as the owner for purposes of obtaining a return thereon of manufacturing intangibles is f or purposes of determining the amount of its gross_income derived from the active_conduct_of_a_trade_or_business in a possession with respect to a product produced by or a type of service rendered by the electing_corporation for a taxable_year sec_936 emphasis added the under sec_367 certain transfers of intangible_property as defined in sec_936 by a united_states_person to a foreign_corporation are treated as transfers in exchange for contingent payments accordingly sec_367 provides that the united_states_person shall be treated as receiving amounts which reasonably reflect the annual contingent_amounts that would have been received over the useful_life of the property sec_482 provides in relevant part in the case of any transfer or license of intangible_property within the meaning of sec_936 the income with respect to such transfer or license shall be commensurate with the income attributable to the intangible tl-n-5778-97 hypothetical treatment under the statute does not apply for other purposes including the determination of the character of the sec_936 csm payments the latter character must be determined instead under the generally applicable principles discussed above notably the statutory treatment for any taxable_year is conditioned on the payment of the sec_936 csm payment see sec_936 the character of the date csa payments and the sec_936 csm payments must be determined with reference to the nature of the rights obtained by pr co not the measure used to calculate the amount of the payments ie each party’s ratable share of current_year corporate engineering expense or its share of the affiliated group’s product_area research expenditure sec_34 pr co obtained solely the right to use existing intangibles of us co though the costs shared related to current_year activities which would potentially create future intangibles pr co did not acquire any rights with respect to future intangibles it did not itself develop - and would have been able to use these intangibles once developed only so long as it remained a party to the arrangement and made the required_payments in light of the foregoing considerations the white paper clearly states that a sec_936 cost sharing payment is compensation_for previously developed intangibles c b pincite quoted above as noted above sec_174 r e expenditures do not include expenditures_for the acquisition of another’s patent model production or process sec_1_174-2 accord sec_1_174-2 accordingly a sec_936 cost sharing payment is not a r e expenditure as that term is defined in sec_1_174-2 instead we consider pr co’s cost sharing payments under both the date csa and the we additionally note that the broad definition of corporate engineering expense the engineering expense of a party and any other corporation partnership or joint_venture in which the party owns directly or indirectly a fifty percent or greater financial interest date csa pp would have included items that are not r e expenditures eligible for the special treatment of sec_174 it is not appropriate for expenditures otherwise ineligible for sec_174 treatment to become so when shared through a cost sharing_agreement we additionally note that the definition of product_area_research_expenditures contained in sec_936 expressly includes expenditures that are not r e expenditures as the term is defined for purposes of sec_174 see sec_1_936-6 q a sec_1_936-6 q a provides p roduct area research is not limited to product_area_research_expenditures deductible under sec_174 product_area research also includes deductions permitted under sec_168 with respect to research property which are not deductible under sec_174 tl-n-5778-97 csm to be in the nature of royalty or license payments - ie annual consideration for the right to use existing us co intangiblesdollar_figure for the taxable years at issue a royalty or license payment payable at least annually is normally expensed in the year paid_or_incurred even if the payment is a capital_expenditure for the acquisition of an intangible or intangibles akin to purchase of a patent for a stream of royalty payments 4_tc_979 acq 1959_2_cb_3 and its progeny would allow an amortization deduction in an amount equal to the royalty payment while such a payment is not technically expensed the net effect is the same - full write- off of the royalty payment in the year paid_or_incurred thus absent application of sec_174 a royalty payment payable at least annually is in effect normally expensed in the year paid_or_incurred issue - tax consequences of ceasing to amortize payments made under the date csa in taxable_year sec_1 and and the csm in taxable_year sec_3 through our discussion of issue does not depend on whether pr co was entitled to amortize its payments made to us co under the date cost sharing_agreement in taxable_year sec_1 and and under the csm in taxable_year sec_3 through indeed as discussed under issue pr co could not properly amortize those payments our conclusions with respect to issue are unaffected by whether pr if a taxpayer adopts the deferred expense method under sec_174 but fails to deduct the amount allowed as a deduction in a given taxable_year the taxpayer may file an amended_return to claim the amount allowed as a deduction provided that the relevant taxable_year is not closed by the sec_6511 period of limitations if this taxable_year is closed the deduction otherwise allowable under sec_174 attributable to the closed_year is lost and under sec_1016 and the taxpayer’s basis in the unrecovered sec_174 expenditures must be reduced by the amount of the otherwise allowable deduction even assuming pr co were entitled under sec_174 to amortize cost sharing payments and failed to deduct the amount otherwise allowable in a given taxable_year it could file an amended_return for the relevant year to claim the deduction only if this year was not closed by statute in the present case however the taxable years for which pr co failed to deduct amounts it claims are allowed as a deduction under sec_174 - taxable years through - are all closed accordingly any amounts otherwise allowable as deductions under sec_174 for taxable years through have been lost given pr co’s amortization_method straight-line over years the amortization allowable in taxable years through ie the lost sec_174 amortization deduction with respect to cost sharing payments made in taxable_year sec_1 through would equal of these payments - and as of the beginning of taxable_year pr co’s basis in the cost sharing payments made in taxable_year sec_1 through would be reduced to the extent of of these payments tl-n-5778-97 co’s methods_of_accounting for the payments were proper under the code or regulationsdollar_figure sec_446 provides that taxable_income shall be computed under the method_of_accounting on the basis of which the taxpayer regularly computes his income in keeping his books sec_446 provides that except as otherwise expressly provided a taxpayer who changes the method_of_accounting on the basis of which he regularly computes his income in keeping his books shall before computing his income under the new method secure the consent of the secretary consent must be secured whether or not such method is proper or is permitted under the internal_revenue_code or the regulations thereunder sec_1_446-1 sec_481 provides that in computing the taxpayer’s taxable_income for any taxable_year the year_of_the_change if such computation is under a method_of_accounting different from the method under which the taxpayer’s taxable_income for the preceding_taxable_year was computed then there shall be taken into account those adjustments which are determined to be necessary solely by reason of the change in order to prevent amounts from being duplicated or omitted except that there shall not be taken into account any adjustment in respect of any taxable_year to which sec_481 does not apply unless the adjustment is attributable to a change in method_of_accounting initiated by the taxpayer sec_481 provides that in the case of any change described in sec_481 the taxpayer may in such manner and subject_to such conditions as the secretary may by regulations prescribe take the adjustments required under sec_481 into account in computing the tax imposed for the taxable_year or years permitted under such regulations sec_1_481-1 provides that if a change in method_of_accounting is voluntary ie initiated by the taxpayer the entire amount of the adjustments required by sec_481 is generally taken into account in computing taxable_income in the taxable_year of the change regardless of whether the adjustments increase or decrease taxable_income in taxable_year sec_1 through there are only two ways these expenditures however characterized would be subject_to amortization electing deferral and amortization under sec_174 or capitalization under sec_263 followed by amortization under sec_167 we are not aware of any other provision that would allow for these expenditures to be capitalized or deferred it is important to note that the considerations discussed supra note would also apply to expenditures capitalized under sec_263 and amortized under sec_167 tl-n-5778-97 sec_1_446-1 provides generally that a taxpayer seeking to secure the commissioner’s consent to the taxpayer’s change in method_of_accounting must file an application on form_3115 with the commissioner during the taxable_year in which the taxpayer desires to make the change in method_of_accounting permission to change a taxpayer’s method_of_accounting will not be granted unless the taxpayer agrees to the commissioner’s prescribed terms and conditions for effecting the change including the taxable_year or years in which any adjustment necessary to prevent amounts from being duplicated or omitted is to be taken into account sec_1_446-1 provides that the commissioner may prescribe administrative procedures under which taxpayers will be permitted to change their method_of_accounting the administrative procedures shall prescribe those terms and conditions necessary to obtain the commissioner’s consent to effect the change and to prevent amounts from being duplicated or omitted the terms and conditions that may be prescribed by the commissioner may include terms and conditions that require the change in method_of_accounting to be effected on a cut- off basis or by an adjustment under sec_481 to be taken into account in the taxable_year or years prescribed by the commissioner for most if not all of its existence pr co made annual payments to us co with respect to manufacturing intangibles the method for calculating the amount of the payment the purported purpose of the payment and the tax_accounting treatment of the payment have varied over the years during the date csa years taxable_year sec_1 and pr co calculated the amount of its annual payments under the terms of the date csa these payments entitled pr co to the use of intangibles existing from time to time of us co and its subsidiaries and affiliates the date csa year payments were amortized over years during the csm years taxable_year sec_3 through pr co calculated its annual payments to equal the payment required under the csm the payments constituted satisfaction in full of the obligations of pr co under the amended date csa the csm year payments were amortized over years during the psm years taxable years through pr co apparently continued to calculate the payments using the rules for determining the sec_936 payment required under the csm rather than the rules establishing a floor on the research_and_development deduction under the psm the payments presumably tl-n-5778-97 constituted satisfaction in full of the obligations of pr co under the date csadollar_figure the psm year payments were deducted in full for each taxable_year single or multiple item s an initial issue in the analysis of pr co’s tax treatment of its payments to us co is whether for purposes of the tax_accounting method rules the payments made to us co in the three periods represent a single item of expense or deduction a tax_accounting item or multiple items of expense or deduction this issue is complicated by the multiple ways in which these payments can be viewed and characterized under the general rules regarding deductions for trade and business_expenses including sec_162 and sec_174 under the special rules of sec_936 applicable to the calculation of the puerto rico and possessions tax_credit as a payment amount that must be calculated by some specific method or as a periodic_payment made under a continuing contract we believe the view of the payments as a periodic_payment made under a continuing contract is the better view and that the payments from pr co to us co constitute a single item throughout all three periods the payments were made pursuant to the same agreement the date csa and they secured pr co the same set of legal rights to use us co intangibles we also believe that a definitive resolution of the single multiple item s issue is not necessary for the purposes of this advice treating the payments as one or multiple items will lead to differing analyses but both of these analyses come to the same ultimate conclusions regarding how the payments should be treated with respect to the taxable years at issue change in method_of_accounting pr co significantly altered its tax treatment of its payments to us co in taxable_year during the date csa years taxable_year sec_1 and and csm years taxable_year sec_3 through pr co amortized its payments to us co over a year period during the psm years taxable years through pr co deducted we are not aware of any amendment to the date csa providing that a payment equal to the research_and_development deduction under the psm would constitute full satisfaction of pr co’s obligations under the date csa this is arguably not consequential in light of two considerations first if the date csa continued in force the psm year payments were apparently accepted by the parties as full satisfaction of pr co’s obligations second the payments during the psm years were generally equal to the sec_936 payments that would have been made under the csm which was covered by the amendment to the date csa discussed above cid cid cid cid tl-n-5778-97 its payments to us co in full in each taxable_year and suspended its amortization with respect to payments made during the date csa years and csm years we believe that the alterations made in taxable_year constitute an unauthorized change in method_of_accounting this is true without regard to whether the payments during the psm years are considered to be the same accounting item as the payments made in the date csa and csm years although the analysis of the change differs somewhat under these two different alternatives if all of pr co’s payments to us co constitute a single tax_accounting item then pr co changes its method_of_accounting for that item in taxable_year when pr co abandons its prior practice of amortizing the item over years and begins deducting the item in full in the year incurred this is a change in the proper time for taking a deduction and constitutes a change in method_of_accounting sec_1_446-1 pr co does not obtain the consent of the commissioner to make such a change as required under sec_446 and does not take into account any adjustment to prevent the omission or duplication of amounts as required under sec_481 if pr co’s payments to us co during the psm years constitute a different tax_accounting item from the payments in the date csa and csm years then a different analysis follows the payments made to us co during the psm years constitute a new tax_accounting item and pr co adopts a method_of_accounting deduction in full with respect to this new_item in taxable_year the unamortized portion of the payments made to us co during the date csa and csm years constitutes an existing tax_accounting item and pr co must continue to amortize these amounts under the existing year amortization_method established for this item until it obtains the consent of the commissioner to change this method pr co does not obtain such consent but nevertheless suspends amortization of these amounts in taxable_year such suspension can be interpreted in two different ways first the suspension of the amortization in taxable_year can be viewed as pr co making an unauthorized change in method_of_accounting in which pr co substitutes a new method_of_accounting - deduction in full in the year incurred - for its existing year amortization_method pr co does not obtain the consent of the commissioner to make such a change as required under sec_446 and does not take into account any adjustment to prevent the omission or duplication of amounts as required under sec_481 second the suspension can be construed as pr co simply failing to follow its ongoing and unchanged method of year amortization the taxpayer may attempt to support this construction by arguing that it could not have made a method change because it did not request permission to do so in essence this argument implies that a hypothetical incident of inaction - the failure to seek the consent of the commissioner - is better evidence of pr co’s accounting tl-n-5778-97 methodology than pr co’s consistent pattern of tax_accounting over multiple tax years we find this argument unconvincing pr co’s failure to seek required consent to change a method_of_accounting is at best weak evidence that pr co did not change its method_of_accounting and cannot in any event prevail over evidence of pr co’s actions to the contrary moreover even if the suspension of amortization did not constitute a change in method_of_accounting pr co would have failed to take its amortization deductions into account during the proper taxable years under its established method_of_accounting and would now be barred by the statute_of_limitations from taking these amounts into account to reduce tax_liability in open taxable years sec_1_461-1 of these two alternative constructions of the suspension of amortization we believe the better interpretation is that pr co’s suspension of amortization in taxable_year was an unauthorized change in method_of_accounting for the pre-taxable year payments from its existing year amortization_method to a method of deducting the payments in full in the year incurred this conclusion is supported by two considerations first pr co adopted the same method for the payments made during the psm years second pr co failed to amortize the pre-taxable year payments throughout the four consecutive psm years which demonstrates the consistency of application that is characteristic of a method_of_accounting rather than an error in sum we believe as stated above that the payments made by pr co to us co during the date csa years the csm years and the psm years constitute a single tax_accounting item and that pr co changed its method_of_accounting for that item in taxable_year if however pr co’s payments during the psm years do constitute a different tax_accounting item from the payments during the date csa years and the csm years then we believe that pr co changed its method_of_accounting for the payments made during the date csa and csm years in taxable_year in either case the change in method_of_accounting was made without obtaining the required consent of the commissioner under sec_446 or taking into account the negative adjustment under sec_481 consent of the commissioner and the sec_481 adjustment pr co was required to secure the consent of the commissioner before it computed its taxable_income under a new method_of_accounting for taxable_year sec_446 such consent was required without regard to whether the new method_of_accounting was proper or permitted under the code or the regulations thereunder sec_1_446-1 such consent was also required without regard to whether the prior method_of_accounting was proper or permissible 292_f2d_225 3d cir cert_denied 368_us_898 pr co failed to secure the required consent and thus made an unauthorized change in method_of_accounting tl-n-5778-97 when pr co made its unauthorized change in method_of_accounting in taxable_year it was required to take into account any adjustment necessary to prevent amounts from being duplicated or omitted as a result of the change the sec_481 adjustment sec_481 sec_1_481-1 as explained below the amount of the sec_481 adjustment that pr co was required to make is the same regardless of whether the payments made during the psm years are considered to be the same accounting item as the payments made in the date csa and csm years if all of pr co’s payments to us co constitute a single tax_accounting item then a negative sec_481 adjustment would be necessary to prevent omission of the unamortized portion of the payments made during the date csa and csm years these unamortized payments would never be deductible under pr co’s new method of deducting the payments in full in the year incurred and thus would be omitted because of the change in method if the sec_481 adjustment were not made if pr co’s payments to us co during the psm years constitute a different tax_accounting item from the payments in the date csa and csm years then a negative sec_481 adjustment would also be necessary to prevent omission of the unamortized portion of the payments made during the date csa and csm years under pr co’s new method_of_accounting for such payments which apparently is deduction in full in the year incurred these unamortized payments would never be deductible and thus would be omitted because of the change in method if the sec_481 adjustment were not made pr co was required to take its sec_481 adjustment into account in full in taxable_year the year in which the change in method_of_accounting occurred the year_of_change the entire amount of any sec_481 adjustment must be taken into account in the year_of_change unless the commissioner grants consent to take such adjustment into account in other years sec_481 sec_1_481-1 sec_1_481-1 sec_1_481-1 pr co did not obtain the consent of the commissioner to take its sec_481 adjustment into account in any year other than the year_of_change pr co failed to take its sec_481 adjustment into account in taxable_year the year of its unauthorized change in method_of_accounting taxable_year is now closed by statute precluding pr co from including the sec_481 adjustment by amending its return pr co cannot take deductions in the taxable years at issue taxable years through for amortization of the payments made during the date csa and csm years in taxable_year pr co changed its method_of_accounting for cost sharing payments to deduction of the payment in the year incurred these payments were not incurred in the tax years at issue and thus cannot be deducted in such years tl-n-5778-97 similarly pr co cannot take any portion of its missed sec_481 adjustment into account in the taxable years at issue pr co failed to obtain the consent of the commissioner to take its sec_481 adjustment in any taxable_year subsequent to the year_of_change taxable_year accordingly pr co lost the sec_481 adjustment by failing to take it into account in the year_of_the_change as required by sec_481 and the regulations thereunder viewed another way the amounts which pr co deducted in the taxable years at issue with respect to the payments to us co in the date csa and csm years are all omitted deductions under its new method_of_accounting these amounts should have been taken into account as part of a sec_481 adjustment in taxable_year the tax_year in which pr co made its unauthorized change in method_of_accounting pr co lost that sec_481 adjustment by failing to take it into account in the year_of_the_change as required by statute pr co cannot secure the benefit of that adjustment in subsequent years cf 352_f2d_807 ct_cl taxpayer who failed to request permission for a change in method_of_accounting in not entitled to refund claimed in which essentially sought the benefit of the negative adjustment it should have taken into account in the year_of_the_change 364_f2d_429 ct_cl following hackensack water co under similar facts issue conclusion in the taxable years at issue pr co may not claim any deductions attributable to cost sharing payments made to us co during the date csa years taxable_year sec_1 and or the csm years taxable_year sec_3 through the unamortized portion of these payments should have been taken as a negative sec_481 adjustment in taxable_year the year in which pr co made an unauthorized change in method_of_accounting pr co failed to take the sec_481 adjustment in taxable_year and thus lost the ability to deduct these amount in any form in subsequent taxable years these conclusions remain true without regard to whether the payments from pr co to us co over the years constitute the same item or multiple items for purpose of the tax_accounting method rules these conclusions are also unaffected by whether pr co’s methods_of_accounting for these payments were proper under the code or regulations cid cid cid cid cid we emphasize that our technical analysis also effects a result consistent with policy considerations and avoiding an abusive result the taxpayer’s position would involve deferring the periods in which substantial unamortized amounts of the payments would be taken into account instead of taking those payment amounts into account when incurred in periods during which pr co was effectively tax- tl-n-5778-97 exempt they would be postponed to be taken into account when they would reduce taxable_income of the us co group in our view this would result in an abuse during the period in which cost sharing payments were amortized rather than currently deducted the income of the sec_936 corporation was effectively exempt from united_states tax and therefore amortization of the cost sharing payments produced the same tax consequences as would a current deduction by amortizing and later deducting the unamortized amount at a time when the sec_936 corporation had revoked its election and joined the consolidated_group and later when the former corporation was liquidated into its parent the taxpayer would be able to deduct amounts that never had any_tax effect please call if you have any further questions by jacob feldman special counsel office of associate chief_counsel international
